DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on December 7, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Response to Amendment
3.	The amendments to the claims filed on November 7, 2021 have been fully considered.  The amendments are sufficient to overcome the outstanding claim rejections under 35 USC 112 which are withdrawn.
4.	The obviousness type double patenting rejection is withdrawn in view of the terminal disclaimer filed.
5.	The objection to claim 131 is withdrawn based on the amendments filed January 25, 2022.
Terminal Disclaimer
6.	The terminal disclaimer filed on November 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,538,535 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
7.	Claims 130-134 and 144-147 directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 135-143, directed to the process of are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 4, 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance:  the claimed products are novel and nonobvious over the prior art.  The point of novelty is the specific structure of the compound of 
    PNG
    media_image1.png
    149
    161
    media_image1.png
    Greyscale
.  The closest reference can be considered to be, for example, US 7,763,615 which teaches compounds of 
    PNG
    media_image2.png
    214
    240
    media_image2.png
    Greyscale
 .  The compounds in the reference differ in at least the structure of the tricyclic ring.  Neither the reference nor the state of the art teach or suggest the structural modification to arrive at the claimed compound.  The claimed processes of using and making are novel and nonobvious over the prior art because the product is novel and nonobvious.  Support for the claimed processes of using can be found in the specification.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        -25